Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about October 7, 1997, which denied petitioner insurer’s ap*316plication to stay an uninsured motorist arbitration demanded by the individual respondent, and granted respondent insurer’s motion for a change of venue to Erie County, unanimously affirmed, without costs.
Noncancellation of respondent’s policy, as urged by petitioner, cannot be found as a matter of law and a hearing is necessary. Issues of fact exist as to, inter alia, whether the notice referencing Vehicle and Traffic Law § 313 sent by respondent insurer to the offending vehicle’s owner was intended by the former, and could have been understood by the latter, as a re-cancellation of an already cancelled policy, or was meant, and understood, merely as informational advice of the consequences of cancellation as listed in section 313. Given rejection of its argument that the policy was not validly cancelled as a matter of law, petitioner accepts the need for both a hearing and change of venue.
Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.